Citation Nr: 1439797	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-16 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for a heart condition, including residuals of a heart attack and coronary artery bypass, to include as secondary to diabetes mellitus, type II, and as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In June 2014, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran did not have exposure to herbicides during service.  

2.  Diabetes mellitus, type II, was not present in service or until many years after service and the evidence does not establish a causal connection between the Veteran's diabetes and military service or any incident therein.

3.  A heart condition, including residuals of a heart attack and coronary artery bypass, was not present in service or until many years after service and the evidence does not establish a causal connection between the Veteran's condition and military service or any incident therein.





CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a letter from February 2009.  The claim was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and VA medical records are in the file.  The Veteran referred VA to private treatment records and they have been obtained and associated with the file.  He has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

Although VA did not provide the Veteran with a medical examination regarding his claims, the Board finds that none was required in this case because-as discussed below- the record does not reflect an in-service event, injury or disease relevant to the claim, including on a presumptive basis, and there is no evidence indicating that the Veteran's claimed disabilities may be related to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2013); see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  

For chronic diseases listed in 38 C.F.R. § 3.309(a), including diabetes mellitus and cardiovascular disease, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases, including diabetes mellitus and cardiovascular disease, that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d).  

In addition, under § 3.307 (a)(6), a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g. Agent Orange) unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  When such a veteran contracts a disease associated with exposure to herbicides under § 3.309(e)-such as Type II diabetes mellitus or ischemic heart disease-that becomes manifest to a compensable degree within the time period specified in § 3.307(a)(6)(ii), the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.  A veteran must actually set foot within the land borders of Vietnam, to include the inland waterways (so-called "brown water naval activity"), in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Diabetes mellitus, type II

The Veteran claims that he has diabetes mellitus, type II, as a result of herbicide exposure during service in Vietnam.  He reports that he served on the USS Arlington, which the Veteran claims was a "brown water" boat that anchored in the harbors of Vung Tau, Cam Ranh Bay, Pho Nang, Da Nang in Vietnam, was assigned to the "Gogal (sic)" river rainforest, entered hostile pay zone in Haiphong Harbor, and patrolled two to four miles off the coast of Vietnam.  See June 2014 hearing transcript; see also statements from the Veteran from January 2012 and February 2013.  The Veteran states that, while on the USS Arlington, he participated in intelligence gathering with support boats, which could go in the brown water canals, but he did not board these support boats.  The Veteran also reports that the USS Arlington came so close to land that he was able to see Vietnamese citizens on land riding their bicycles.  He also stated that the closest he ever got to shore was within one kilometer.  

Here, as the Veteran claims that he has diabetes mellitus related to service, entitlement to service connection may potentially be established on a direct or presumptive basis, including based on herbicide exposure.  See §§ 3.303, 3.304, 3.307, 3.309.  Nonetheless, although the record reflects that the Veteran has a diagnosis of diabetes mellitus, type II, the Board finds that the preponderance of the evidence weighs against a finding that this condition is related to service on any basis.

First, the Veteran is not entitled to service connection on a direct or presumptive bases under § 3.309 (a) or 3.303(b).  Although the record reflects that the Veteran has a diagnosis of diabetes mellitus, type II, the preponderance of the evidence weighs against a finding that: the Veteran was diagnosed with, treated for, or otherwise incurred this condition in service; the condition manifested within one year of separation; the Veteran shows continuity of symptomatology since service; or there is a link between his current condition and service.  

Service treatment records are silent for a diagnosis or treatment for this condition, and the Veteran's entrance and separation examinations do not reflect problems with the Veteran's endocrine system or note diabetes mellitus.  Although the Veteran has reported that during his separation examination he was told his "blood sugar" was extremely high, see, e.g., June 2014 hearing transcript, and he furthers this comment in support of his contention that his diabetes began years before diagnosis given its severity at diagnosis, see April 2010 VA Form 9, the Board finds that this comment does not reflect an indication of an in-service diagnosis or manifestation because the Veteran himself specified that the separation examiner mentioned that the high level of sugar in the Veteran's blood was due to alcohol consumption the night prior to the examination.  See  March 2009 statement from the Veteran.  Moreover, the Board notes that the report of medical examination conducted for the purpose of the Veteran's separation from service indicates that urinalysis was negative for sugar, and there is no mention of any blood test results regarding sugar.  

Furthermore, the Veteran reported, and the record reflects, that he was first diagnosed with diabetes mellitus around 1999-2000.  See June 2014 hearing transcript; December 2006 VA treatment record (noting a diabetes mellitus diagnoses six years prior).

The Board finds that the aforementioned evidence-including silent service treatment records, the Veteran's reports, and the Veteran's medical records-tends to show that the Veteran's diabetes mellitus did not have its onset during his active service or immediately after service.  Accordingly, for the foregoing reasons, service connection is not warranted on a direct or presumptive bases under § 3.309 (a) or 3.303(b).

In addition, although the record reflects that the Veteran served aboard the USS Arlington, service connection on a presumptive basis due to herbicide exposure under § 3.307 (a)(6) is not warranted because the Veteran's service is not of the kind to qualify as "service in the Republic of Vietnam" for the purpose of entitlement to these statutory presumptions.

Here, the Veteran does not contend that he physically set foot in Vietnam during service.  Rather, the Veteran argues that his diabetes mellitus is due to herbicide exposure while serving aboard a communications ship in the coastal waters off Vietnam.  As mentioned above, the Veteran testified that his ship, the USS Arlington, anchored in Vietnamese harbors during his tour of duty and routinely sailed along the coast of Vietnam in close proximity to the shoreline, and should be recognized as a "brown water ship" entitled to the presumption of exposure to herbicides under the provisions of 38 C.F.R. §§ 3.307 and 3.309.

The Veteran's argument is unavailing.  First, although "inland waterways" are not defined in VA regulations; the Federal Circuit has upheld a determination that a veteran who served in Vietnamese coastal waters had not "served in the Republic of Vietnam," for purposes of the presumptive provisions regarding Agent Orange.  See Haas, 525 F.3d at 1193.  Furthermore, in December 2008, VA Compensation and Pension (C&P) Service released a Policy on Vietnam Naval Operations which provided further definition regarding  Vietnam "blue water" versus "brown water," and determined that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterways or "brown water."  Therefore, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore "blue water" of Vietnam and not part of its inland waterways.  Consequently, the Veteran's service off the coast of Vietnam, including the USS Arlington's anchoring in Vietnam's harbors, does not constitute "service in the Republic of Vietnam."  And, to the extent that the Veteran argues-for the purpose of the statutory presumption-that he may have been exposed to herbicides through the air or through his drinking water or food contaminated in Vietnam, see June 2014 hearing transcript, such argument is also an unavailing attempt to expand the statutory presumption to waters offshore Vietnam.  See Haas, 525 F.3d at 1168; see also VAOPGCPREC 27-97. 

Moreover, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways, docked to the shore or pier, ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore, and ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship went ashore regularly with supplies or personnel.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated January 2014).  But, as of January 2014, the USS Arlington is not included in the aforementioned list as one of the vessels recognized as having conducted "brown water" operations in Vietnam.

Additionally, the Board notes that  the Veteran's DD-214 shows that besides the Vietnam Campaign Medal, he received the Vietnam Service Medal (VSM). The VSM is commendable, but not indicative of actual service on the landmass of Vietnam or inland waterways.  See Haas, 525 F.3d at 1168.

Accordingly, for the foregoing reasons, the preponderance of the evidence weighs against a finding that the Veteran is entitled to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309. 

Notwithstanding the above, the Board recognizes that the Veteran may also pursue his claim based on actual exposure to herbicides while in service.  See id.  Indeed, the Veteran argues that he ate food that had been ashore in Vietnam and drank processed water from the ocean which both likely carried Agent Orange, and that the USS Arlington carried barrels of herbicide on the ship which were offloaded in Da Nang.  See June 2014 hearing; March 2009 statement from the Veteran.  

Nonetheless, the Veteran presents no corroborating evidence beyond his suspicions and the record reflects no further competent evidence to support, at minimum, even an indication that the Veteran's food and water supply may have been contaminated; and, the Veteran himself specified that his contention regarding herbicide barrels on the USS Arlington was based on rumors.  See June 2014 hearing transcript.  Furthermore, a May 2009 VA Request for Information response reflects that there were no records of the Veteran being exposed to herbicide; a May 2009 U.S. Army & Joint Services Records Research Center (JSRRC) memorandum reflects that JSRRC has found no evidence that indicates that Navy or Coast Guard ships transported tactical herbicides from the United States to Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides; and a June 2009 memorandum from the RO JSSRC coordinator reflects, inter alia, these negative findings of evidence supporting herbicides aboard a naval ship or service aboard a ship transporting herbicides.

Accordingly, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides during service, and service connection based on actual exposure to a herbicide is, therefore, also not warranted.

The Board has considered the Veteran's statements regarding the etiology of his diabetes mellitus.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  But, the diagnosis and etiology of diabetes requires specialized training and medical diagnostic testing and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

Accordingly, for the reasons discussed above, the preponderance of the evidence weighs against a finding that the Veteran's diabetes mellitus is related to service.  Service connection for diabetes mellitus, type II, is not warranted on any basis; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Heart condition

The Veteran claims he had a heart attack and subsequent surgery in 2007, which is secondary to his diabetes mellitus.  See September 2009 claim.  The record corroborates the Veteran's contentions regarding his heart conditions, and reflects that the Veteran has a current diagnosis of coronary artery disease.

Although the Veteran pursues his claim on a secondary basis, VA must also consider service connection on any applicable and pertinent basis regardless of the Veteran's contentions in respect to his present claims, including those unknown to the Veteran.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000).  Nonetheless, the Board finds that the preponderance of the evidence is against a finding of entitlement to service connection on any basis.

First, service connection for a heart condition is not warranted as secondary to his diabetes mellitus, type II.  The provisions of 38 C.F.R. § 3.310 only apply to service connection for secondary disabilities caused by a service-connected disability.  In this case, as determined above, service connection for diabetes mellitus has been denied, so there is no legal basis of entitlement to secondary service connection.

Second, service connection is not warranted on a direct or presumptive bases under § 3.309 (a) or 3.303(b).  Although the record reflects that the Veteran has a heart condition and suffered a heart attack and surgery in 2007, the preponderance of the evidence weighs against a finding that: the Veteran was diagnosed with, treated for, or otherwise incurred a heart condition in service; any heart condition manifested within one year of separation; the Veteran shows continuity of symptomatology since service; or there is a link between his current condition and service.  Indeed, service treatment records are silent for a diagnosis or treatment for a heart condition, and the Veteran's entrance and separation examinations do not reflect problems with the Veteran's cardiovascular system.  On the contrary, they show that clinical evaluation was normal.  And, the medical evidence of record does not reflect that the Veteran was diagnosed or treated for a heart condition shortly after service or has had symptomatology since then.

Finally, as determined above, the Veteran is not entitled to a presumption of exposure to herbicides or service connection based on actual exposure to herbicides under §§ 3.07 and 3.309.  Accordingly, for the foregoing reasons, the preponderance of the evidence weighs against a finding that service connection for the Veteran's heart condition, including residuals of a heart attack and coronary artery bypass, is warranted on any basis; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).    


ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure is denied.

Service connection for a heart condition, including residuals of a heart attack and coronary artery bypass, to include as secondary to diabetes mellitus, type II and as due to herbicides, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


